Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.

 				EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ansel Schwartz on Wednesday June 8, 2022.
The application has been amended as follows: 
Claim 1, line 28: changed “bold” to “bolt”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of independent claim 1 is the overall combination of components, their features, and arrangement with respect to one another. More specifically the inclusion of the first and second bracket, the particular construction of the first bracket including the first, second and third portions, and wherein the first portion of the first bracket is bolted to the first cross bar disposed under the first scaffold, and the second bracket is bolted to the second cross bar, each of the brackets extending below and outward beyond the first scaffold between the first rail and the second rail of the first leg assembly, in combination with all of the other features and limitations claimed with respect to the brackets and the leg assemblies. 
The primary reason for allowance of independent claim 6 is the inclusion of the method steps with respect to the insertion of the first and second bracket extending from the first side of the first scaffold between a rung of a third leg assembly of a second work platform in a second scaffold of the second work platform while the third leg assembly is in a partially open position, moving the third leg assembly with the first and second brackets between the rung of the third leg assembly and the second scaffold into the open position to lock the first and second brackets to the second work platform and wherein the first and second work platforms rest on the second leg assembly of the first work platform and the third leg assembly and a fourth leg assembly of the second work platform but not the first leg assembly, in combination with all of the other limitations set forth in the method claim.
While there are numerous work platform systems having pivotal leg assemblies and connecting brackets, none alone or in combination anticipate or make obvious the combined features and limitations of independent claim 1 or independent claim 6.
For at least these reasons claims 1, 5 and 6 are now allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634